The plaintiff alleged and offered evidence tending to show that on the night of 26 October, 1928, while traveling along Academy Street in the town of Madison, he was injured by the negligence of defendant, who drove into said street from Wilson Street in a careless and negligent manner, without warning and without lights on her car. The defendant denied the allegations of negligence and offered evidence tending to show that the injury was the result of the negligence of plaintiff.
Issues of negligence, contributory negligence and damages were submitted to the jury and answered in favor of plaintiff.
From judgment upon the verdict the defendant appealed.
In all essential aspects the record presents an issue of fact which was determined by the jury adversely to the defendant. The *Page 798 
evidence was conflicting and the jury would have been fully warranted in finding for the defendant. This, however, they did not do. A close examination of all exceptions discloses to us no reversible error, and the judgment is affirmed.
No error.